DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 3-5, 8-11, 13, 15-16, 22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PGPub 2019/0147930) in view of Garello (U.S. PGPub 2018/0190902), Shirotori (U.S. PGPub 2017/0179379), and Aradhya (U.S. PGPub 2018/0033954).
Regarding claim 1, Examiner notes that the term “enhancing layer” is being interpreted in light of the Spec at [0018] to indicate a “spin-orbit coupling enhancing surface layer”.
Li teaches first and second memory cells on a substrate (Fig. 2B), wherein the first memory cell comprises a first reference layer, a first storage layer, and a first tunnel layer between the first reference layer and the first storage layer, and the second cell comprises a second reference layer, a second storage layer, and a second tunnel layer between the second reference layer and the second storage layer ([0038]). Li further teaches wherein the structure of the memory cells are different to vary the energy barriers of the MTJs ([0031]).
Li does not explicitly teach a first SOT line in contact with the first storage layer, a second SOT line in contact with the first storage layer, and an enhancing layer between the second storage layer and the second SOT line.
Garello teaches wherein an MTJ device is an SOT-MTJ ([0004]) which comprises a SOT line in contact with a storage layer (Fig. 1, 170, 160, [0035]), a reference layer (140, [0035]), and a tunnel layer between the reference and storage layer (150, [0037], Fig. 1).
Shirotori teaches wherein an MTJ device is an SOT-MTJ ([0023]), comprising an SOT line (12, [0023], [0025], Fig. 1) and an enhancing layer between the SOT line and a storage layer (14, 22, [0024]); a reference layer, and a tunnel layer between the reference and storage layer ([0024], 26, 24, [0028]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Shirotori and Garello with Li such that the device comprises a first SOT line in contact with the first storage layer, a second SOT line in contact with the first storage layer, and an enhancing layer between the second storage layer and the second SOT line for the purpose of implementing SOT-MRAM devices with different properties, wherein a second SOT device has a faster access time (Li, [0034]; Garello, [0004]; Shirotori, [0028]).
Li further does not explicitly teach wherein the first storage layer has a first width in a longitudinal direction of the first SOT line, and the second storage layer has a second width in a longitudinal direction of the second SOT line, wherein the second width of the second storage layer is less than the first width of the first storage layer; and wherein the second storage layer has a second ratio of a major axis to a minor axis, the first storage layer has a first ratio of a major axis to a minor axis, and the second ratio is lower than the first ratio. Li teaches wherein the width of the MTJ layers in the longitudinal direction may be varied to control the energy barrier (Li, [0038]).
Aradhya teaches wherein the switching speed of an MTJ is inversely proportional to the aspect ratio ([0072]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Aradhya with Li, Garello and Shirotori such that wherein the first storage layer has a first width in a longitudinal direction of the first SOT line, and the second storage layer has a second width in a longitudinal direction of the second SOT line, wherein the second width of the second storage layer is less than the first width of the first storage layer; and wherein the second storage layer has a second ratio of a major axis to a minor axis, the first storage layer has a first ratio of a major axis to a minor axis, and the second ratio is lower than the first ratio for the purpose of implementing the devices with the second memory cell having a faster access time and the first memory cell having a greater data retention time (Li, [0034], Aradhya, [0072], [0145]).
Regarding claim 3, the combination of Li, Shirotori, Garello, and Aradhya teaches wherein the enhancing layer comprises a material having a higher spin hall angle than the second SOT line (Shirotori, [0028]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, Garello, and Aradhya for the reasons set forth in the rejection of claim 1. 
Regarding claim 4, the combination of Li, Shirotori, Garello, and Aradhya teaches wherein the enhancing layer comprises tantalum, tungsten, platinum, or gold (Li, [0039]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, Garello, and Aradhya for the reasons set forth in the rejection of claim 1. 
Regarding claim 5, the combination of Li, Shirotori, Garello, and Aradhya teaches wherein the second SOT line comprises substantially the same material layer as the first SOT line (Garello, [0039]; Shirotori, [0041]; Ta, W, Pa, Pd). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, Garello, and Aradhya for the reasons set forth in the rejection of claim 1. 
Regarding claim 8, Li teaches wherein the first storage layer, the first tunnel layer, and the first reference layer are stacked along a vertical direction (Li, Fig. 2B; Garello, Fig. 1; Shirotori, Fig. 1) and wherein the varied layers are formed in the same layer of the die ([0039]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Li, Shirotori, Garello, and Aradhya such that the second SOT line has a thickness in the vertical direction less than a thickness of the first SOT line in the vertical direction for the purpose of making a surface of the enhancing substantially coplanar with a surface of the first SOT line for the purpose of avoiding an increase in the height of the semiconductor die (Li, [0039]).
Regarding claim 9, Li teaches wherein the varied layers are formed in the same layer of the die ([0039]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Li, Shirotori, Garello, and Aradhya such that a surface of the enhancing layer facing the second storage layer is substantially coplanar with a surface of the first SOT line facing the first storage layer for the purpose of avoiding an increase in the height of the semiconductor die (Li, [0039]). 
Regarding claim 10, the combination of Li, Shirotori, Garello, and Aradhya teaches wherein the second memory cell is closer to an edge of the substrate than the first memory cell (Li, [0036], Fig. 2A; MRAM cells in region 208(3) have faster access times than in 208(1)). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, Garello, and Aradhya for the reasons set forth in the rejection of claim 1.
Regarding claim 11, the combination of Li, Garello, Shirotori, and Aradhya teaches wherein the second storage layer has a smaller volume than the first storage layer (Li, [0038]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Garello, Shirotori, and Aradhya for the reasons set forth in the rejection of claim 1.
Regarding claim 13, the combination of Li, Shirotori, Garello, and Aradhya teaches wherein each of the first reference layer, the second reference layer, the first storage layer, and the second storage layer comprises at least one magnetic layer (Li, [0044]; Garello, [0036]-[0037]; Shirotori, [0048], [0054]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, Garello, and Aradhya for the reasons set forth in the rejection of claim 1. 
Regarding claim 15, the combination of Li, Shirotori, Garello, and Aradhya teaches wherein each of the first storage layer and the second storage layer comprises CoFe or CoFeB (Li, [0044]; Garello, [0036]-[0037]; Shirotori [0048], [0055]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, Garello, and Aradhya for the reasons set forth in the rejection of claim 1. 
Regarding claim 16, the combination of Li, Shirotori, Garello, and Aradhya teaches wherein the first memory cell has a longer data retention time than the second memory cell that is adjacent to the first memory cell, and wherein the second memory cell has a higher write speed than the first memory cell (Li, [0034], Fig. 2A; closest memory cells in different MRAM arrays on the same cell can be considered adjacent; Shirotori, [0028], Aradhya, [0145]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, Garello, and Aradhya for the reasons set forth in the rejection of claim 1.
Regarding claim 22, the combination of Li, Shirotori, Garello, and Aradhya teaches wherein the enhancing layer contacts the second storage layer (Shirotori, 14, 22, [0028]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, Garello, and Aradhya for the reasons set forth in the rejection of claim 1. 
Regarding claim 26, the combination of Li, Garello, Shirotori, and Aradhya teaches wherein the enhancing layer comprises a first surface contacting the second storage layer, a second surface opposite the first surface, and a side surface between the first surface and the second surface, wherein the second SOT line is in contact with the side surface and the second surface (Shirotori, Fig. 5, 14a, [0064]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Garello, Shirotori, and Aradhya for the reasons set forth in the rejection of claim 1.
Regarding claim 27, the combination of Li, Garello, Shirotori, and Aradhya teaches wherein a top surface of the enhancing layer is substantially coplanar with top surfaces of the first SOT line and the second SOT line (Shirotori, Fig. 5, 14a, [0064]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Garello, Shirotori, and Aradhya for the reasons set forth in the rejection of claim 1.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PGPub 2019/0147930) in view of Garello (U.S. PGPub 2018/0190902), Shirotori (U.S. PGPub 2017/0179379), Aradhya (U.S. PGPub 2018/0033954), and further in view of Pham (U.S. PGPub 2020/0279992).
Regarding claim 14, the combination of Li, Garello, Shirotori, and Aradhya teaches wherein the first SOT line and the second SOT line comprise tungsten (Garello, [0039]; Shirotori, [0041]) but do not explicitly teach wherein the enhancing layer comprises bismuth antimonide.
Garello teaches wherein an SOT line may include a multilayer with a topological insulator ([0038]) and Shirotori teaches wherein the enhancing layer has a high spin Hall angle ([0028]).
Pham teaches wherein bismuth antimonide is a topological insulator with a high spin Hall angle which can be used in a spin-orbit torque line ([0036], [0013]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Pham with Li, Garello, Shirotori, and Aradhya such that the enhancing layer comprises bismuth antimonide for the purpose of providing an enhancing layer with a high spin Hall angle (Pham, Fig. 12; Lu, [0028], [0039]).
Claims 19, 21, 23-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PGPub 2019/0147930) in view of Garello (U.S. PGPub 2018/0190902), and Shirotori (U.S. PGPub 2017/0179379).
Regarding claim 19, Examiner notes that the term “enhancing layer” is being interpreted in light of the Spec at [0018] to indicate a “spin-orbit coupling enhancing surface layer”.
Li teaches a substrate comprising a first region and a second region adjacent to the first region (Fig. 2A, [0035]), a first memory cell in the first region on the substrate and a second memory cell in the second region on the substrate (Fig. 2B, [0037]), wherein the first memory cell comprises a first reference layer, a first storage layer, and a first tunnel layer between the first reference layer and the first storage layer, and the second cell comprises a second reference layer, a second storage layer, and a second tunnel layer between the second reference layer and the second storage layer ([0038]). Li further teaches wherein the structure of the memory cells are different to vary the energy barriers of the MTJs ([0031]), wherein first memory cell has a longer data retention time than the second memory cell that is adjacent the first memory cell and the second memory cell has a higher write speed than the first memory cell (Li, [0034]-[0036], Fig. 2A; MRAM cells in region 208(3) have faster access times and lower data retention rates than in 208(1)); closest memory cells in different MRAM arrays on the same cell can be considered adjacent).
Li does not explicitly teach a first SOT line in contact with the first storage layer, a second SOT line in contact with the first storage layer, an enhancing layer between the second storage layer and the second SOT line, wherein a width of the enhancing layer is approximately equal to a width of the second storage layer, and wherein the enhancing layer is in the second SOT line.
Garello teaches wherein an MTJ device is an SOT-MTJ ([0004]) which comprises a SOT line in contact with a storage layer (Fig. 1, 170, 160, [0035]), a reference layer (140, [0035]), and a tunnel layer between the reference and storage layer (150, [0037], Fig. 1).
Shirotori teaches wherein an MTJ device is an SOT-MTJ ([0023]), comprising an SOT line (12, [0023], [0025], Fig. 1) and an enhancing layer between the SOT line and a storage layer (14, 22, [0024], [0028]); a reference layer, and a tunnel layer between the reference and storage layer ([0024], 26, 24, [0028]), wherein a width of the enhancing layer is approximately equal to a width of the second storage layer (Fig. 10, layer 14 c, [0100]), and wherein the enhancing layer is in the second SOT line (Shirotori, Fig. 5, 14a, [0064]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Shirotori and Garello with Li such that the device comprises teach a first SOT line in contact with the first storage layer, a second SOT line in contact with the first storage layer, an enhancing layer between the second storage layer and the second SOT line, and wherein the second region is closer to an edge of the substrate than the first region, wherein a width of the enhancing layer is approximately equal to a width of the second storage layer for the purpose of implementing SOT-MRAM devices with different properties, wherein a second SOT device has a faster access time (Li, [0034]; Garello, [0004]; Shirotori, [0028]).
Li further does not explicitly teach wherein the first storage layer has a first width in a longitudinal direction of the first SOT line, and the second storage layer has a second width in a longitudinal direction of the second SOT line, wherein the second width of the second storage layer is less than the first width of the first storage layer. Li teaches wherein the width of the MTJ layers in the longitudinal direction may be varied to control the energy barrier (Li, [0038]).
Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Li in combination with Garello and Shirotori such that the first storage layer has a first width in a longitudinal direction of the first SOT line, and the second storage layer has a second width in a longitudinal direction of the second SOT line, wherein the second width of the second storage layer is less than the first width of the first storage layer, and wherein the enhancing layer is in the second SOT line for the purpose of controlling the energy barrier to implement the devices with the second memory cell having a faster access time and the first memory cell having a greater data retention time (Li, [0034]).
Regarding claim 21, the combination of Li, Shirotori, and Garello teaches wherein the enhancing layer comprises a material having a higher spin hall angle than the second SOT line (Shirotori, [0028]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, and Garello for the reasons set forth in the rejection of claim 19. 
Regarding claim 23, the combination of Li, Shirotori, and Garello teaches wherein each of the first and second region is a portion of a single wafer (Li, Fig. 2A; see rejection of claim 19). 
Regarding claim 24, Examiner notes that the term “enhancing layer” is being interpreted in light of the Spec at [0018] to indicate a “spin-orbit coupling enhancing surface layer”.
Li teaches a first memory cell on a substrate and a second memory cell on the substrate and adjacent to the first memory cell (Figs. 2A-2B, [0035]-[0037]; closest memory cells in different MRAM arrays on the same cell can be considered adjacent), wherein the first memory cell comprises a first reference layer, a first storage layer, and a first tunnel layer between the first reference layer and the first storage layer, and the second cell comprises a second reference layer, a second storage layer, and a second tunnel layer between the second reference layer and the second storage layer ([0038]). Li further teaches wherein the structure of the memory cells are different to vary the energy barriers of the MTJs ([0031]), wherein first memory cell has a longer data retention time than the second memory cell that is adjacent the first memory cell and the second memory cell has a higher write speed than the first memory cell (Li, [0034]-[0036], Fig. 2A; MRAM cells in region 208(3) have faster access times and lower data retention rates than in 208(1)); closest memory cells in different MRAM arrays on the same cell can be considered adjacent).
Li does not explicitly teach a first SOT line in contact with the first storage layer, a second SOT structure comprising a second SOT line in contact with the first storage layer, an enhancing layer between the second storage layer and the second SOT line, wherein a thickness of the second SOT structure is greater than a thickness of the first SOT structure in a direction perpendicular to an upper surface of the substrate, and wherein the enhancing layer is in the second SOT line.
Garello teaches wherein an MTJ device is an SOT-MTJ ([0004]) which comprises a SOT line in contact with a storage layer (Fig. 1, 170, 160, [0035]), a reference layer (140, [0035]), and a tunnel layer between the reference and storage layer (150, [0037], Fig. 1).
Shirotori teaches wherein an MTJ device is an SOT-MTJ ([0023]), comprising an SOT structure (Fig. 1, 10) comprising an SOT line (12, [0023], [0025], Fig. 1) and an enhancing layer between the SOT line and a storage layer (14, 22, [0024], [0028]); a reference layer, and a tunnel layer between the reference and storage layer ([0024], 26, 24, [0028]). Shirotori teaches wherein the enhancing layer may be placed on or in the SOT line (Figs. 1 and 5). Changes in relative size and shape are prima facie obvious as a matter of design choice, where a device having the claimed relative dimensions would not perform differently than the prior art device. See MPEP 2144.04.IV.A. Further, Applicant teaches a wide range of relative shapes and sizes (Figs. 1-10) with no criticality or difference in functioning disclosed. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Shirotori and Garello with Li such that the device comprises a first SOT line in contact with the first storage layer, a second SOT structure comprising a second SOT line in contact with the first storage layer, an enhancing layer between the second storage layer and the second SOT line, wherein a thickness of the second SOT structure is greater than a thickness of the first SOT structure in a direction perpendicular to an upper surface of the substrate, and wherein the enhancing layer is in the second SOT line for the purpose of implementing SOT-MRAM devices with different properties, wherein a second SOT device has a faster access time (Li, [0034]; Garello, [0004]; Shirotori, [0028]).
Li further does not explicitly teach wherein the first storage layer has a first width in a longitudinal direction of the first SOT line, and the second storage layer has a second width in a longitudinal direction of the second SOT line, wherein the second width of the second storage layer is less than the first width of the first storage layer; and wherein the second storage layer has a second ratio of a major axis to a minor axis, the first storage layer has a first ratio of a major axis to a minor axis, and the second ratio is lower than the first ratio. Li teaches wherein the width of the MTJ layers in the longitudinal direction may be varied to control the energy barrier (Li, [0038]).
Aradhya teaches wherein the switching speed of an MTJ is inversely proportional to the aspect ratio ([0072]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Aradhya with Li, Garello and Shirotori such that wherein the first storage layer has a first width in a longitudinal direction of the first SOT line, and the second storage layer has a second width in a longitudinal direction of the second SOT line, wherein the second width of the second storage layer is less than the first width of the first storage layer; and wherein the second storage layer has a second ratio of a major axis to a minor axis, the first storage layer has a first ratio of a major axis to a minor axis, and the second ratio is lower than the first ratio for the purpose of implementing the devices with the second memory cell having a faster access time and the first memory cell having a greater data retention time (Li, [0034], Aradhya, [0072], [0145]).
Regarding claim 25, Examiner notes that the term “enhancing layer” is being interpreted in light of the Spec at [0018] to indicate a “spin-orbit coupling enhancing surface layer”.
Li teaches a first memory cell on a substrate and a second memory cell on the substrate and adjacent to the first memory cell (Figs. 2A-2B, [0035]-[0037]; closest memory cells in different MRAM arrays on the same cell can be considered adjacent), wherein the first memory cell comprises a first magnetic tunnel junction comprising a first reference layer, a first storage layer, and a first tunnel layer between the first reference layer and the first storage layer, and the second cell comprises a second magnetic tunnel junction comprising a second reference layer, a second storage layer, and a second tunnel layer between the second reference layer and the second storage layer ([0038]). Li further teaches wherein the structure of the memory cells are different to vary the energy barriers of the MTJs ([0031]), wherein first memory cell has a longer data retention time than the second memory cell that is adjacent the first memory cell and the second memory cell has a higher write speed than the first memory cell (Li, [0034]-[0036], Fig. 2A; MRAM cells in region 208(3) have faster access times and lower data retention rates than in 208(1)); closest memory cells in different MRAM arrays on the same cell can be considered adjacent).
Li does not explicitly teach a first SOT line in contact with the first storage layer, a second SOT structure comprising a second SOT line in contact with the first storage layer, an enhancing layer between the second storage layer and the second SOT line, wherein a width of the enhancing layer is substantially equal to a width of the second magnetic tunnel junction in a direction parallel to an upper surface of the substrate, and wherein the enhancing layer is in the second SOT line.
Garello teaches wherein an MTJ device is an SOT-MTJ ([0004]) which comprises a SOT line in contact with a storage layer (Fig. 1, 170, 160, [0035]), a reference layer (140, [0035]), and a tunnel layer between the reference and storage layer (150, [0037], Fig. 1).
Shirotori teaches wherein an MTJ device is an SOT-MTJ ([0023]), comprising an SOT structure (Fig. 1, 10) comprising an SOT line (12, [0023], [0025], Fig. 1) and an enhancing layer between the SOT line and a storage layer (14, 22, [0024], [0028]); a reference layer, and a tunnel layer between the reference and storage layer ([0024], 26, 24, [0028]), wherein a width of the enhancing layer is substantially equal to a width of the magnetic tunnel junction in a direction parallel to an upper surface of the substrate (Fig. 10, layer 14 c, [0100]), and wherein the enhancing layer is in the second SOT line (Shirotori, Fig. 5, 14a, [0064]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Shirotori and Garello with Li such that the device comprises a first SOT line in contact with the first storage layer, a second SOT structure comprising a second SOT line in contact with the first storage layer, an enhancing layer between the second storage layer and the second SOT line, wherein a width of the enhancing layer is substantially equal to a width of the second magnetic tunnel junction in a direction parallel to an upper surface of the substrate for the purpose of implementing SOT-MRAM devices with different properties, wherein a second SOT device has a faster access time (Li, [0034]; Garello, [0004]; Shirotori, [0028]; the second SOT structure comprises the enhancing layer in addition to the SOT line and therefore has a greater thickness).
Li further does not explicitly teach wherein the first storage layer has a first width in a longitudinal direction of the first SOT line, and the second storage layer has a second width in a longitudinal direction of the second SOT line, wherein the second width of the second storage layer is less than the first width of the first storage layer. Li teaches wherein the width of the MTJ layers in the longitudinal direction may be varied to control the energy barrier (Li, [0038]).
Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Li in combination with Garello and Shirotori such that the first storage layer has a first width in a longitudinal direction of the first SOT line, and the second storage layer has a second width in a longitudinal direction of the second SOT line, wherein the second width of the second storage layer is less than the first width of the first storage layer, and wherein the enhancing layer is in the second SOT line for the purpose of controlling the energy barrier to implement the devices with the second memory cell having a faster access time and the first memory cell having a greater data retention time (Li, [0034]).
Regarding claim 28, Examiner notes that the term “enhancing layer” is being interpreted in light of the Spec at [0018] to indicate a “spin-orbit coupling enhancing surface layer”.
Li teaches a first memory cell on a substrate and a second memory cell on the substrate and adjacent to the first memory cell (Figs. 2A-2B, [0035]-[0037]; closest memory cells in different MRAM arrays on the same cell can be considered adjacent), wherein the first memory cell comprises a first reference layer, a first storage layer, and a first tunnel layer between the first reference layer and the first storage layer, and the second cell comprises a second reference layer, a second storage layer, and a second tunnel layer between the second reference layer and the second storage layer ([0038]). Li further teaches wherein the structure of the memory cells are different to vary the energy barriers of the MTJs ([0031]), wherein first memory cell has a longer data retention time than the second memory cell that is adjacent the first memory cell and the second memory cell has a higher write speed than the first memory cell (Li, [0034]-[0036], Fig. 2A; MRAM cells in region 208(3) have faster access times and lower data retention rates than in 208(1)); closest memory cells in different MRAM arrays on the same cell can be considered adjacent).
Li does not explicitly teach a first SOT line in contact with the first storage layer, a second SOT structure comprising a second SOT line in contact with the first storage layer, an enhancing layer between the second storage layer and the second SOT line, wherein the enhancing layer comprises a first surface contacting the second storage layer, a second surface opposite the first surface, and a side surface between the first surface and the second surface, wherein the second SOT line is in contact with the side surface and the second surface, and wherein the enhancing layer is in the second SOT line.
Garello teaches wherein an MTJ device is an SOT-MTJ ([0004]) which comprises a SOT line in contact with a storage layer (Fig. 1, 170, 160, [0035]), a reference layer (140, [0035]), and a tunnel layer between the reference and storage layer (150, [0037], Fig. 1).
Shirotori teaches wherein an MTJ device is an SOT-MTJ ([0023]), comprising an SOT structure (Fig. 1, 10) comprising an SOT line (12, [0023], [0025], Fig. 1) and an enhancing layer between the SOT line and a storage layer (14, 22, [0024], [0028]); a reference layer, and a tunnel layer between the reference and storage layer ([0024], 26, 24, [0028]), wherein the enhancing layer comprises a first surface contacting the second storage layer, a second surface opposite the first surface, and a side surface between the first surface and the second surface, wherein the second SOT line is in contact with the side surface and the second surface, and wherein the enhancing layer is in the second SOT line (Shirotori, Fig. 5, 14a, [0064]).
Shirotori does not explicitly teach, in the embodiment of Fig. 5, wherein the second SOT line comprises a single layer. However, Shirotori teaches in the embodiments of Figs. 1, 4, and 6 wherein the second SOT line comprises the single layer 12, and wherein the manufacturing of the embodiment of Fig. 5 is complex to include layers 15, which can improve the electrical conductivity ([0066]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Shirotori and Garello with Li such that the device comprises a first SOT line in contact with the first storage layer, a second SOT structure comprising a second SOT line in contact with the first storage layer, an enhancing layer between the second storage layer and the second SOT line, wherein the enhancing layer comprises a first surface contacting the second storage layer, a second surface opposite the first surface, and a side surface between the first surface and the second surface, wherein the second SOT line is in contact with the side surface and the second surface, wherein the enhancing layer is in the second SOT line and the second SOT line comprises a single layer for the purpose of implementing SOT-MRAM devices with different properties, wherein a second SOT device has a faster access time (Li, [0034]; Garello, [0004]; Shirotori, [0028]) and without increasing the manufacturing complexity (Shirotori, [0066]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIA SABUR/Primary Examiner, Art Unit 2812